Per Curiam:.
Defendant, represented by retained counsel, pleaded guilty to violation' of CLS 1961, § 257.905 (Stat Ann 1968 Rev § 9.2605), (driving a motor vehicle while his license was suspended for failure to furnish proof of-financial responsibility). February 14, 1966, he was sentenced to 2 years’ probation. July 17, 1967, he was sentenced to 9 months in jail after his probation was revoked for admitted violations.
•. Defendant moved to vacate his plea of guilty and for new trial on the 'basis his plea was not freely given because his attorney was confused as to the offense defendant was charged with. This motion was‘denied and this appeal claims that denial was reversible error.
The record discloses that defendant knew what he was charged with. Defendant freely and voluntarily admitted that his operator’s license had been suspended, that he had not furnished financial responsibility and that he operated his vehicle on the highway.. There is no error.
Affirmed.